Citation Nr: 1636484	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 9, 2010, for the grant of service connection for adenocarcinoma of the prostate (prostate cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to January 1973, from September 1952 to February 1973 and from January 1992 to February 1992.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The current reopened claim of entitlement to service connection for prostate cancer was not received within one year of the Veteran's discharge from service or until September 9, 2010.

2.  The earliest claim for service connection for prostate cancer was received on October 26, 1999, more than one year after the Veteran's separation from active service.

3.  There was no formal or informal claim for service connection for prostate cancer pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for prostate cancer.

4.  The date of the current reopened claim of entitlement to service connection for prostate cancer (September 9, 2010) is later than the date the disability arose (approximately 1994). 



CONCLUSION OF LAW

The criteria for an earlier effective date, prior to September 9, 2010, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101 (a); 38 C.F.R. § 3.151 (a). 
The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1 (p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.


A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157 (b)(2). 
Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Veteran initially filed a claim of entitlement to service connection for prostate cancer on October 26, 1999.  This claim was denied in June 13, 2000 and June 16, 2001 rating decisions.  Subsequent petitions to reopen the claim for service connection for prostate cancer were submitted in August 2004 and May 2007, and denied in December 2004 and February 2009 rating decisions.  The Veteran did not appeal either denial, and as a matter of law, the June 2000, July 2001, December 2004 and February 2009 decisions are all final, and any claim pending in 1999, 2004 or 2007 was finally adjudicated and cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for prostate cancer.  See 38 C.F.R. 3.160 (2015). 

After the February 2009 denial, the Veteran did not file a claim, informal or otherwise, for service connection for prostate cancer until September 9, 2010.  His claim was granted by rating decision dated June 13, 2011.  Although the date of the Veteran's diagnosis of prostate cancer (1994) predates his claim of entitlement to service connection, pursuant to 38 C.F.R. § 3.400, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  As the date of the Veteran's most recent request to reopen his claim for service connection for prostate cancer was later in time than the date entitlement arose, by law the date of the Veteran's claim is the proper effective date for service connection for prostate cancer.  Thus, entitlement to an effective date earlier than September 9, 2010 is denied.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  

Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than September 9, 2010, for entitlement to service connection for prostate cancer.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2).  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2015).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114.  

A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include prostate cancer.  See 38 C.F.R. § 3.186 (b) (2015); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). 

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  [It is noted that the effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c) (2015).

The Board finds that as VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostrated cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and November 7, 1996, the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.  See 38 C.F.R. § 3.816 (c)(1), (c)(2).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

An earlier effective date for the grant of service connection for prostate cancer is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


